226 F.2d 221
Andrew Stayton HUDSON, Appellant,v.UNITED STATES of America, Appellee.
No. 7036.
United States Court of Appeals Fourth Circuit.
Argued October 3, 1955.
Decided October 4, 1955.

No appearance for appellant.
Hugh E. Monteith, Asst. U. S. Atty., Sylva, N. C. (James M. Baley, Jr., U. S. Atty., Asheville, N. C., and William I. Ward, Jr., Asst. U. S. Atty., Marianna, Ark., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant waived trial by jury and was convicted by the trial judge of violating 18 U.S.C. § 371 and of conspiring to violate that section. The defendant was represented by counsel on the trial; and, although appeal was noted, no further action was taken by appellant. The appeal might be dismissed; but, as we have examined the record certified by the trial court, including the letter written to the trial judge, and find therein no reason to think that the appellant was not properly convicted, the judgment appealed from will be affirmed.


2
Affirmed.